P ashman, J.,
concurring. I join in Part I of the 'Court’s opinion insofar as it affirms the Appellate Division and the trial court in granting Ms. Dotson’s request for a free transcript for use on appeal. I am also substantially in accord with Part II, although I would suggest an additional method by which an indigent civil litigant might secure a full and complete transcript at public expense. If the trial judge determines that an appellant has meritorious grounds for appeal which cannoi be adequately presented without the use of a verbatim record of the proceedings, and he further de*120termines that no alternative means of financing a transcript are available, I would suggest that he exercise his discretion by making available to the appellant a transcript which he has ordered for his own use under N. J. S. A. 2A:11-15.1 I find nothing in that statutory provision which prevents such action, and I note that this Court followed a similar procedure in Stewart v. Stewart, 59 N. J. 301, 303 (1971). By adding this alternative procedure for creating a record for review, we would ensure that meritorious appeals involving significant private or public interests will not be aborted by R. 2:5-3.2
As to Part III of the Uourt’s opinion, I would expand upon the observation that this type of proceeding is not an ordinary civil suit. It is, in the Court’s words, “almost quasi-criminal in nature, since it seeks to terminate for cause all parental ties between the children here involved and their natural parents.” Ante at 118. While I agree that this action is different because it involves “a most sensitive area of basic human relations,” I think that it is incumbent upon the Court to acknowledge that the “special treatment” afforded to indigent parents is not a product of our grace, but is mandated by the due process and equal protection clauses of the Fourteenth Amendment. Both the trial judge and Judge Crane, concurring in the Appellate Division’s result, based their de*121cisions explicitly on these constitutional grounds. The Court avoids those arguments by disposing of this case on its particular facts, stressing in particular the length of time which has elapsed since the initial determination and the prospects of further delay. However, in discussing the procedure to be followed in future proceedings of this character, the Court adheres to the steps outlined in Part II, thus endorsing the use of a truncated record unless the trial judge determines that the issues cannot be effectively presented without a full record. Ante at 118-119. Because I think it is plain that Ms. Dotson and similar defendants have a constitutional right to the same quality of appellate review ordinarily afforded non-indigent parties, I would require the Division of Youth and Family Services to bear the costs of transcribing the proceeding for the aggrieved parent, and dispense with the procedure suggested by the ‘Court.3
I have two general criticisms of the Court’s discussion in Part III. First, while the majority characterizes this type of case as quasi-criminal, it fails to elucidate upon this conclusion, thereby giving little guidance as to the propriety of a transcript in other proceedings. I find two similarities here between this type of charge and a criminal prosecution. Here, the State charges the defendant with conduct — failure to care properly for her children — which may be criminal, and which is viewed as morally wrong and reprehensible by society. See Meltzer v. C. Buck LeGraw Co., 402 U. S. 936, 960, 91 S. Ct. 1624, 1627, 29 L. Ed. 2d 124, 127 (1971) *122(Black, J., dissenting from denial of cert.). Moreover, while the accused parent does not stand to lose her personal freedom, the loss of her children abrogates a personal relation which is protected as a fundamental right under the Fourteenth Amendment. That a parent’s interest in the companionship, care, custody and management of her children deserves special protection is beyond question. Stanley v. Illinois, 405 U. S. 645, 651, 92 S. Ct. 1208, 1212, 31 L. Ed. 2d 551, 558 (1972). See May v. Anderson, 345 U. S. 528, 533, 73 S. Ct. 840, 843, 97 L. Ed. 1221, 1226 (1953); Prince v. Massachusetts, 321 U. S. 158, 166, 64 S. Ct. 438, 442, 88 L. Ed. 645, 652 (1944); Skinner v. Oklahoma, 316 U. S. 535, 541, 62 S. Ct. 1110, 1113, 86 L. Ed. 1655, 1660 (1942); Meyer v. Nebraska, 262 U. S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed. 1042, 1045 (1923); State v. Perricone, 37 N. J. 463 (1962); cert. den. 371 U. S. 890, 83 S. Ct. 189, 9 L. Ed. 2d 124 (1962); In re Guardianship of B. C. H., 128 N. J. Super. 402 (Law Div. 1974).
Significantly, other courts considering the parent-child relationship in the context of similar proceedings have almost unanimously proclaimed it to be a fundamental interest which calls into play constitutional notions of due process. State v. Jamison, 251 Or. 114, 444 P. 2d 15, 17 (1968) (appointed counsel); Cleaver v. Wilcox, 40 U. S. L. W. 2658, 2659 (N. D. Cal. 1972) (otherwise unreported) rev’d on other grounds and remanded, 499 F. 2d 940 (9 Cir. 1974) (counsel); In re B., 30 N. Y. 2d 352, 357, 334 N. Y. S. 2d 133, 136, 285 N. E. 2d 288, 290 (1972) (counsel); Danforth v. State Dept. of Health and Welfare, 303 A. 2d 794, 796-797 (Me. Sup. Jud. Ct. 1973) (counsel); In Interest of Friesz, 190 Neb. 347, 208 N. W. 2d 259, 260-261 (1973) (counsel); In re Adoption of R. I., 455 Pa. 29, 31, 312 A. 2d 601, 602 (1973) (counsel); State ex rel. Remaster v. Oakley, 203 S. E. 2d 140, 143-144 (Sup. Ct. Appeals W. Va. 1974); In re Welfare of Luscier, 84 Wash. 2d 135, 136-137, 524 P. 2d 906, 907-908 (1974) (counsel); In re Rodriguez, 34 Cal. App. 3d 510, 514, 110 Cal. Rptr. 56, 58 (Ct. App. 1974) (counsel). Contra, *123Robinson v. Kaufman, 8 Cal. App. 3d 783, 786, 87 Cal. Rptr. 678, 680 (Ct. App. 1970), cert. den. sub nom. Kaufman v. Carter, 402 U. S. 964, 91 S. Ct. 1624, 29 L. Ed. 2d 128 (1971). Even in this State, indigent parents who are subjected to proceedings which may result in either temporary loss of custody or permanent loss of parental rights have a constitutional right to appointed counsel. Crist v. N. J. Div. Youth & Family Services, 135 N. J. Super. 573 (App. Div. 1975) rev’ing on other grounds 128 N. J. Super. 402 (Law Div. 1974) 4
Second, the Court also chooses not to pursue the implications of characterizing this action as “quasi-criminal” for the purposes of a parent’s application for a waiver of fees for a transcript. However, the logic of this analogy leads to the conclusion that a defendant in a proceeding brought under N. J. S. A. 30:4C-15 should be no more prejudiced by a procedural rule which undermines her right to appellate review than is a criminal defendant with similarly limited financial resources.
In the criminal setting, it has been a well established constitutional principle since Griffin v. Illinois, 351 U. S. 12, 76 S. Ct. 585, 100 L. Ed. 2d 891 (1956) that a defendant may not be denied a right of appeal because of indigency. Williams v. Oklahoma City, 395 U. S. 458, 89 S. Ct. 1818, 23 L. Ed. 2d 440 (1969); Rinaldi v. Yeager, 384 U. S. 305, 86 S. Ct. 1497, 16 L. Ed. 2d 577 (1966); Draper v. Washington, 372 U. S. 487, 83 S. Ct. 774, 9 L. Ed. 2d 899 (1963); Doug*124las v. California, 372 U. S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963); Lane v. Brown, 372 U. S. 477, 83 S. Ct. 768, 9 L. Ed. 2d 892 (1963); Smith v. Bennett, 365 U. S. 708, 81 S. Ct. 895, 6 L. Ed. 2d 39 (1961); Burns v. Ohio, 360 U. S. 252, 79 S. Ct. 1164, 3 L. Ed. 2d 1209 (1959). While the due process clause has never been authoritatively interpreted to require a right to appellate review, even of criminal convictions, the United States Supreme Court has repeatedly held that the Fourteenth Amendment's equal protection clause forbids enforcement of procedural rules which prejudice a defendant who cannot afford to pay specified fees or charges. These rulings have been animated by the basic proposition stated in Griffin v. Illinois, supra:
There can be no equal justice where the kind of trial a man gets depends on the amount of money he has. Destitute defendants must be afforded as adequate appellate review as defendants who have money enough to buy transcripts.
[351 U. S. at 19, 76 S. Ct. at 591, 100 L. Ed. at 899]
Equal treatment does not compel a state to provide a transcript if other means can provide “adequate and effective appellate review,” id., but these alternatives must be “as good as those available to a nonindigent defendant with similar contentions.” Draper v. Washington, supra, 372 U. S. at 496, 83 S. Ct. at 779, 9 L. Ed. 2d at 906.
In New Jersey an indigent criminal defendant is entitled to a free transcript by Court Rules, B. 2:5-3, and by statute, N. J. S. A. 2A:152-16, 17. See also N. J. S. A. 2A:158A-1 et seq.; Pressler, Current N. J. Court Rules, Comment R. 2:5—3. Moreover, at least one lower court has extended this right to indigents appealing from involuntary civil commitment orders. In re Minehan, 130 N. J. Super. 298 (Cty. Ct. 1974). See R. 4:74-7.
The majority's suggested procedures for composing a shortened record for indigent appellants is obviously calculated to satisfy the constitutional command that the State offer an *125equivalent alternative to indigents if it decides not to provide a transcript at public expense. Bee Griffin v. Illinois, supra, 351 U. S. at 20, 76 S. Ct. at 591, 100 L. Ed. at 899; Eskridge v. Washington, State Board of Prison Terms and Paroles, 357 U. S. 214, 216, 78 S. Ct. 1061, 1062, 2 L. Ed. 2d 1269, 1271 (1958); Draper v. Washington, supra. However, I cannot agree that this distinction between litigants can be justified if it adversely affects a poor person’s ability to secure full review of a proceeding in which she has been separated from her children. The equal protection clause guarantees an indigent defendant who is deprived of her children the same rights as a more prosperous defendant who can afford to pay the requisite fees. I do not view Ortwein v. Schwab, 410 U. S. 656, 93 S. Ct. 1172, 35 L. Ed. 2d 572 (1973) or United States v. Kras, 409 U. S. 434, 93 S. Ct. 631, 34 L. Ed. 2d 626 (1973) as authority to the contrary; neither case supports a distinction between these, classes of litigants. Indeed, in Ortwein, the Supreme Court noted that in Oregon special rights were given in cases terminating parental rights. Supra, 410 U. S. at 661, 93 S. Ct. at 1175, 34 L. Ed. 2d at 577. And in Kras, the Court distinguished its earlier decision in Boddie v. Connecticut, 401 U. S. 371, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971) as having been based on. the importance of the marital relationship.. Supra, 409 U. S. at 444, 93 S. Ct. at 637, 34 L. Ed. 2d at 635.5
I doubt that a truncated record can be truly satisfactory substitute for a transcript. The majority acknowledges “the general proposition” that a full *126and complete transcript is “desirable” for appellate review. Ante at 119. When such serious issues are implicated, it is a virtual necessity in all but a handful of cases. A truncated version of the trial proceedings eliminates, or drastically curtails, an appellate court’s ability to find “plain error.” R. 2:10-2. See Hardy v. United States, 375 U. S. 277, 280, 84 S. Ct. 424, 427, 11 L. Ed. 2d 331, 334 (1964). Additionally, the lack of a complete transcript inevitably hampers an advocate’s preparation of grounds for appeal:
As any effective appellate advocate will attest, the most basic and fundamental tool of his profession is the complete trial transcript, through which his trained fingers may leaf and his trained eyes may roam in search of an error, a lead to an error, or even a basis upon which to urge a change in an established and hitherto accepted principle of law. Anything short of a complete transcript is incompatible with effective appellate advocacy.
[Hardy v. United States, supra, 375 U. S. at 288, 84 S. Ct. at 431, 11 L. Ed. 2d at 339 (Goldberg, J., concurring)]
Even if the grounds of appeal present purety “legal” issues, our assessment of these issues will inevitably be colored by our consideration of the facts. Indeed, if certain contentions require a change in existing law, we would be unwise to take such a step without the benefit of a concrete set of facts against which to measure application of a new standard.
Lastly, I am skeptical that this alternative will represent a real saving in resources. In many cases the expense of transcribing the testimony will surely be less than the cost in the lawyers’ and judge’s time in reaching agreement on a shortened record. Furthermore, in other cases, there will still be a need for a transcript so that a reviewing court can determine whether a trial judge correctly found a litigant’s grounds of appeal to be frivolous. See Lee v. Habib, supra, 424 F. 2d at 904-905.
Therefore, I would direct trial judges to grant, on a showing of financial need, an indigent parent’s request for *127a waiver of fees for a transcript when he or she has lost the temporary or permanent custody of his or her children in a proceeding brought by the Division of Youth and Family Services. That determination should not be based upon a showing of non-frivolous grounds or nonlegal groujids of appeal. In these cases, poor people deserve no less than those who can afford to pay.
Pashman, J., concurring in the result.
For affirmance — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clifford and Schreiber and Judge Conford — 7.
For reversal — None.

 N. J. S. A. 2A.:11-15 provides in pertinent part:
If the transcript is furnished to a judge of the court by his order, the reporter shall be paid therefor at the same rates, and such fees shall be paid for in the same manner and from the same sources as the reporter’s salary or per diem fees are paid.


 I emphasize that the trial judge is not required to order a transcript to be furnished to him so that the litigants can use it on appeal. That decision is largely discretionary, and he should not grant a request for such action without conscientiously considering the importance of the interests at stake, the nature of the legal issues raised, and the likelihood that a non-indigent litigant would take an appeal under the same circumstances. This screening process should avoid unnecessarily protracted litigation. Cf. Lee v. Habib, 137 U. S. App. D. C. 403, 424 F. 2d 891, 904 n. 59 (D. C. Cir. 1970).


 While the majority fails to state whether the Division of Youth and Family Services is constitutionally required to provide a complete transcript when it is necessary for an effective appeal, its reasoning points in that direction. It emphasizes that its order to the agency is based on the importance of that parent’s interest (due process) and the indigency of the parent (equal protection). Ante at 119. However, I note that N. J. S. A. 30:4C-30, which authorizes the payment of expenses incurred in the institution and maintenance of proceedings begun by the Division of Youth and Family services under N. J. S. A. 30:40-15, provides a statutory foundation for the Court’s decision as well.


 The Appellate Division reversed the trial court’s holding that the Division of Youth and Family Services must compensate assigned counsel for indigent parents, finding that N. J. S. A. 30:46-1 et seq. did not provide for such payments. Under its decision, assigned counsel are to serve without pay. Supra, 135 N. J. Super. at 575. While N. J. S. A. 9:6-8.23 et seq. now requires the Office of the Public Defender to represent parents and guardians in proceedings brought by the Division of Youth & Family Services alleging child abuse or neglect, the Appellate Division in Grist noted that the Public Defender had not yet undertaken that task. Id., at 576-577 and n. 2.


 The Supreme Court underlined the special status of rights associted with marriage and family life in explaining its prior applications of the irrebuttable presumption doctrine in Weinberger v. Salfi, 422 U. S. 749, 771, 95 S. Ct. 2457, 2469-2470, 45 L. Ed. 2d 522, 542 (1975). There it distinguished Stanley v. Illinois, supra, and Cleveland Board of Education v. LaFleur, 414 U. S. 632, 94 S. Ct. 791, 39 L. Ed. 2d 52 (1974) because the challenged legislative classifications burdened these fundamental interests.